In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Wood, J.), entered June 11, 1986, which dismissed the proceeding.
*533Ordered that the judgment is affirmed, without costs or disbursements.
A review of the case summary of the parole officer, annexed as an exhibit to the respondent’s answer, indicates that the parole authorities were apparently awaiting the disposition of certain criminal charges against the petitioner before lodging a parole violation warrant against him. The criminal charges were expeditiously concluded within six months of the defendant’s arrest, and resulted in his conviction of attempted assault in the second degree. Shortly after the imposition of sentence on the petitioner upon that conviction, the parole violation warrant was filed against him based upon his criminal conviction. Under these circumstances, it cannot be said that the New York State Division of Parole unduly delayed in filing the parole violation warrant against the petitioner (see, 9 NYCRR 8004.2 [d] [2]; People ex rel. Flores v Dalshiem, 66 AD2d 381).
We have considered the appellant’s remaining contentions and find them to be without merit. Mollen, P. J., Mangano, Brown and Lawrence, JJ., concur.